230 F.2d 607
Thomas Moreaux GRIFFITH. Appellant,v.UNITED STATES of America, Appellee.
No. 12614.
United States Court of Appeals Sixth Circuit.
February 7, 1956.

Pattie L. Hilliard, Joe P. Peck, Nashville, Tenn., for appellant.
Fred Elledge, Jr., and Andrew M. Gant, Jr., Nashville, Tenn., for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal from judgment and sentence of three years' imprisonment entered by the United States District Judge upon the verdict of a jury, finding defendant guilty on the first count of an indictment for violation of the Mann Act, Section 2421, Title 18, U.S.C.A., has been heard and considered upon the briefs and oral arguments of the opposing attorneys and upon the record in the case;


2
And it appearing that the omission of the word "knowingly" in the indictment is insignificant, where the indictment charged that appellant had transported in interstate commerce a female from Birmingham, Alabama, to Nashville, Tennessee, via Corsicana, Texas, "for immoral purposes and commercialized prostitution", inasmuch as the words used in the indictment plainly and definitely indicate that the essential ingredient of scienter existed in the mind of appellant; that the indictment is a sufficiently plain, concise and definite written statement of the essential facts constituting the offense charged, in compliance with the Federal Rules of Criminal Procedure, Rule 7, section (c), 18 U.S.C.A.; and that it meets the standard required by law[, Gariepy v. United States, 6 Cir., 189 F.2d 459; Gariepy v. United States, 6 Cir., 220 F. 2d 252; Ross v. United States, 6 Cir., 180 F.2d 160, and United States v. Behrman, 258 U.S. 280, 42 S.Ct. 303, 66 L.Ed. 619.];


3
And it appearing that there is substantial evidence to support the verdict of the jury and that there is no error of law in the rulings or the charge of United States District Judge Davies.


4
The judgment of conviction and sentence is affirmed.